UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): April 30, 2014 BEL FUSE INC. (Exact Name of Registrant as Specified in its Charter) New Jersey 0-11676 22-1463699 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 206 Van Vorst Street, Jersey City, New Jersey (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(201) 432-0463 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02. RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On April 30, 2014, Bel Fuse Inc. (the “Company”) issued a press release regarding the results for the quarter ended March 31, 2014. A copy of this press release is being furnished as Exhibit 99.1 to this Current Report on Form 8-K. In accordance with General Instruction B.6 of Form 8-K, the information in this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits As described in Item2.02 of this Report, the following Exhibit isfiled as part of this Current Report on Form 8-K: 99.1 Press Release of Bel Fuse Inc. dated April 30, 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:April 30, 2014 BEL FUSE INC. (Registrant) By: /s/ Daniel Bernstein Daniel Bernstein President and Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Press release of Bel Fuse Inc. dated April 30, 2014.
